Exhibit 10.29
 
ADDENDUM NO. 1 TO EMPLOYMENT AGREEMENT




This Addendum No. 1 to Employment Agreement (the “Addendum”) is made and entered
into this 03 day of July, 2013, by and between CICERO INC, a Delaware
corporation (the “Company”), and ANTONY CASTAGNO, a resident of the State of
Georgia (the “Employee”).


In consideration of the mutual covenants, promises and conditions set forth in
this Addendum, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.
Consulting Services.  The Company hereby agrees to allow Employee to perform
consulting services on behalf of Cicero Inc.



2.
Duties of Employee.  Employee will provide consulting services to DTC Systems
and be based in Georgia or North Carolina at the discretion of DTC.  Employee
will devote a minimum of 40 hours per week to consulting services during its
term. Employee will use his best efforts to remain in contact with Cicero’s
Development and Sales teams and assist whenever possible and otherwise carryout
his duties as Chief Technology Officer.



3.
Term.  The term of this Addendum shall be no longer than six (6) months.



4.           Compensation and Benefits.


 
(a)
Annual Salary.  During the term of this Addendum, Cicero will continue to pay
Employee’s semi-monthly salary payments for so long as invoice payments are
received from DTC Systems and the Consulting Agreement terms and conditions
between the Company and DTC Systems are met in a timely manner. It is agreed
that the amount invoiced to DTC Systems shall be paid to Employee, first in the
form of employee’s base salary; and second in the form of a bonus for any amount
invoiced that exceeds Employee’s base salary. All applicable Employee/Employer
taxes shall be withheld at the time such salary and/or bonus payments are made.



5.
Other Benefits.  Employee will be entitled to continue such fringe benefits as
may be provided from time-to-time by the Company to its employees, including,
but not limited to, group health insurance, life and disability insurance, and
any other fringe benefits now or hereafter provided by the Company to its
employees. , The Company reserves the right to change or discontinue any
employee benefit plans or programs now being offered to its employees; provided,
however, that all benefits provided for employees of the same position and
status as Employee will be provided to Employee on an equal basis.



6.
Business Expenses.  Employee will be reimbursed for all reasonable expenses
incurred in the discharge of Employee's duties under this Addendum pursuant to
the Company's standard reimbursement policies.

 
 
1

--------------------------------------------------------------------------------

 
7.
Withholding.  The Company will deduct and withhold from the payments made to
Employee under this Addendum, state and federal income taxes, FICA and other
amounts normally withheld from compensation due employees.



8.
Non-Disclosure of Proprietary Information.  Employee recognizes and acknowledges
that the Trade Secrets (as defined below) and Confidential Information (as
defined below) of the Company and its affiliates, and all physical embodiments
thereof (as they may exist from time-to-time, collectively, the “Proprietary
Information”) are valuable, special and unique assets of the Company's and its
affiliates' businesses. Employee further acknowledges that access to such
Proprietary Information is essential to the performance of Employee's duties
under this Addendum.  Therefore, in order to obtain access to such Proprietary
Information, Employee agrees that, except with respect to those duties assigned
to him by the Company, Employee will hold in confidence all Proprietary
Information and will not reproduce, use, distribute, disclose, publish or
otherwise disseminate any Proprietary Information, in whole or in part, and will
take no action causing, or fail to take any action necessary to prevent causing,
any Proprietary Information to lose its character as Proprietary Information,
nor will Employee make use of any such information for Employee's own purposes
or for the benefit of any person, firm, corporation, association or other entity
(except the Company) under any circumstances.



For purposes of this Addendum, the term “Trade Secrets” means information,
including, but not limited to, any technical or nontechnical data, formula,
pattern, compilation, program, device, method, technique, drawing, process,
financial data, financial plan, product plan, list of actual or potential
customers or suppliers, or other information similar to any of the foregoing,
which derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can derive economic value from its disclosure or use.  For purposes of this
Addendum, the term “Trade Secrets” does not include information that Employee
can show by competent proof (i) was known to Employee and reduced to writing
prior to disclosure by the Company (but only if Employee promptly notifies the
Company of Employee’s prior knowledge; (ii) was generally known to the public at
the time the Company disclosed the information to Employee; (iii) became
generally known to the public after disclosure by the Company through no act or
omission of Employee; or (iv) was disclosed to Employee by a third party having
a bona fide right both to possess the information and to disclose the
information to Employee; provided, that clauses (i) through The term
“Confidential Information” means any data or information of the Company, other
than trade secrets, which is valuable to the Company and not generally known to
competitors of the Company.  The provisions of this Section 8 will apply to
Trade Secrets for so long as such information remains a trade secret and to
Confidential Information during Employee’s employment with the Company and for a
period of two (2) years following any termination of Employee’s employment with
the Company for whatever reason.


 
9.Non-Solicitation Covenants.  Employee agrees that during Employee's consulting
engagement  and for a period of two (2) years following the termination of
Employee's employment for whatever reason, Employee will not, directly or
indirectly, on Employee's own behalf or in the service of or on behalf of any
other individual or entity, divert, solicit or attempt to divert or solicit any
individual or entity (i) who is a client of the Company  at any time during the
six (6)-month period prior to Employee's termination of employment with the
Company (“Client”), or was actively sought by the Company  as a prospective
client, and (ii) with whom Employee had material contact while employed by or
providing services to or for the benefit of the Company, to provide similar
services or products as such provided by Employee for the Company, to such
Clients or prospects.  Employee further agrees and represents that during
Employee's employment by the Company and for a period of  two (2) year following
any termination of Employee's employment for whatever reason, Employee will not,
directly or indirectly, on Employee's own behalf or in the service of, or on
behalf of any other individual or entity, divert, solicit or hire away, or
attempt to divert, solicit or hire away, to or for any individual or entity
which is engaged in providing similar services or products to that provided by
the Company,  any person employed by the Company for whom Employee had
supervisory responsibility or with whom Employee had material contact while
employed by or providing services to or for the benefit of the Company,  whether
or not such employee is a full-time employee or temporary employee of the
Company, whether or not such employee is employed pursuant to written agreement
and whether or not such employee is employed for a determined period or
at-will.  For purposes of this Addendum, “material contact” exists between
Employee and a Client or potential Client when (1) Employee established and/or
nurtured the Client or potential Client; (2) the Client or potential Client and
Employee interacted to further a business relationship or contract with the
Company, ; (3) Employee had access to confidential information and/or marketing
strategies or programs regarding the Client or potential Client; and/or (4)
Employee learned of the Client or potential Client through the efforts of the
Company, providing Employee with confidential Client information, including but
not limited to the Client’s identify, for purposes of furthering a business
relationship.  

 
 
2

--------------------------------------------------------------------------------

 
 
10.Remedies.  Employee agrees and acknowledges that the violation of any of the
covenants or agreements contained in Sections 8 and 9 of this Addendum would
cause irreparable injury to the Company, that the remedy at law for any such
violation or threatened violation thereof would be inadequate, and that the
Company will be entitled, in addition to any other remedy, to temporary and
permanent injunctive or other equitable relief without the necessity of proving
actual damages or posting a bond.



 
11.Severability.  In case one or more of the provisions contained in this
Addendum is for any reason held to be invalid, illegal or unenforceable in any
respect, the parties agree that it is their intent that the same will not affect
any other provision in this Addendum, and this Addendum will be construed as if
such invalid or illegal or unenforceable provision had never been contained
herein.  It is the intent of the parties that this Addendum be enforced to the
maximum extent permitted by law.



 
12.Entire Agreement.  This Addendum embodies the entire agreement of the parties
relating to the subject matter of this Addendum and supersedes all prior
agreements, oral or written, regarding the subject matter hereof.  No amendment
or modification of this Addendum will be valid or binding upon the parties
unless made in writing and signed by the parties.



 
13.Governing Law.  This Addendum is entered into and will be interpreted and
enforced pursuant to the laws of the State of North Carolina.  The parties
hereto hereby agree that the appropriate forum and venue for any disputes
between any of the parties hereto arising out of this Addendum shall be any
federal court in the state where the Employee has his principal place of
residence and each of the parties hereto hereby submits to the personal
jurisdiction of any such court.  The foregoing shall not limit the rights of any
party to obtain execution of judgment in any other jurisdiction.  The parties
further agree, to the extent permitted by law, that a final and unappealable
judgment against either of them in any action or proceeding contemplated above
shall be conclusive and may be enforced in any other jurisdiction within or
outside the United States by suit on the judgment, a certified exemplified copy
of which shall be conclusive evidence of the fact and amount of such judgment.



IN WITNESS WHEREOF, the parties have executed this Addendum as of the day and
year first above written.
 
COMPANY:EMPLOYEE:


CICERO, INC.
 

By:         Name:   John Broderick   Name:   Antony Castagno   Title:  CEO/CFO  
Title:  CTO  

 





3

--------------------------------------------------------------------------------